WARD, Circuit Judge
(dissenting). The trial judge charged, and the opinion of the court assumes, that business was to be done between the parties upon registered orders restricting the amount of the defendant’s liability. The purpose of the system was to protect the defendant against contracts made by its buyers. In view of this the original calculation by the defendant’s buyer of business for 1908 could not have been a contract binding on the defendant. But the court is of the opinion that there was evidence entitling the jury to find that this original estimate, as subsequently revised, became the contract between the parties, and that the system of registered orders was waived. Such a conclusion cannot be admitted, unless what was done by the defendant was inconsistent with the registered order system. The facts that the registered orders given by the defendant for 1908 did not equal the amount of business which its buyer estimated would be done, that those orders left the specifications for the goods to be manufactured to be fixed either by the estimate or by the buyer, and that the buyer was permitted to change the dates of shipment mentioned in the registered order, seem to me entirely consistent with the system of registered orders and no evidence of waiver of the condition that the amount of the defendant’s liability was to be fixed by it. Testimony that the market price of gloves fell before the defendant refused to register further orders was entirely irrelevant upon the question whether the defendant had waived the agreed method of doing business. The purpose was to show a motive for the defendant’s position, and, even if the testimony might also show a motive for the plaintiff’s position, the defendant’s objection, if good, should have been sustained.
I think the judgment should be reversed.